Citation Nr: 0923222	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  07-28 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a right hip disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on two periods of active duty from June 
1974 through June 1978 and from November 2003 through April 
2005.  During his active duty service, the Veteran served in 
Iraq from March 2004 through March 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  The Veteran appeared and 
provided his testimony at a Travel Board hearing that was 
held in April 2009 at the Seattle RO.

The Board notes that in April 2009 the Veteran filed an 
informal claim of service connection for sleep apnea.  
Evidence was submitted by the Veteran in support of this 
claim.  This matter is referred to the RO for full 
development and adjudication. 


FINDING OF FACT

The Veteran's claimed right hip disorder has not been shown 
to be etiologically related to any injury or disease 
contracted during his active duty service.


CONCLUSION OF LAW

The Veteran's claimed right hip disorder was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.317 (2008).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2011.  38 C.F.R. § 3.317(a)(1)(i).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from an undiagnosed 
illness; such unexplained multisymptom illnesses defined by a 
cluster of signs or symptoms as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome; or any diagnosed 
illness that the Secretary determines under 38 U.S.C.A. 
§ 1117(d) warrants a presumption of service connection.  
38 C.F.R. § 3.317(a)(2)(i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).   

A chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from the VA's Schedule for Rating Disabilities for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  38 C.F.R. 
§ 3.317(a)(5).  A disability referred to in this section 
shall be considered service-connected for the purposes of all 
laws in the United States.  38 C.F.R. § 3.317(a)(6).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

II.  Analysis

The Veteran's service treatment records reflect that the 
Veteran initially reported swollen, stiff, and painful joints 
and muscle aches in a February 2005 Post-Deployment Health 
Assessment report.  In a March 2005, the Veteran reported 
non-radiating right hip pain which had been ongoing for 
approximately one month.  At a demobilization examination 
performed that month, he stated that he was taking Motrin for 
his right hip.  In a November 2005 Report of Medical History, 
the Veteran reported pending claims of compensation for 
disability, including his claim of service connection for his 
claimed right hip disorder.  With respect to his symptoms, 
however, he denied any arthritis, rheumatism, or bursitis; 
numbness or tingling; impaired use of the arms, legs, hands, 
and feet; swollen or painful joints; or bone, joint, or other 
deformity.  The service treatment records do not reflect any 
specific diagnosis with regard to the Veteran's right hip.

Service treatment records also document that the Veteran was 
treated in July 2004 for possible exposure to chemical, 
smoke, and radiation.  During treatment, the Veteran reported 
that he had been exposed to a tank fire for approximately 
three hours at a distance of 300 meters.  On examination, 
however, the Veteran denied any nausea, vomiting, or trouble 
breathing.  He stated that he felt normal.  A baseline 
examination of the Veteran was determined to be within normal 
limits.

Following his discharge from service, the Veteran was seen in 
December 2005 for a VA examination of his right hip.  At that 
time, he reported sharp and stabbing pain in his right hip 
which was present every day and was subject to flare-ups.  
The Veteran reported that his right foot occasionally became 
numb.  The Veteran stated that his hip was painful while he 
sat in his car, sat in a chair, lay in bed, and in certain 
other positions.  According to the Veteran, this pain went 
away with changes of position.  With regard to the onset of 
his reported symptoms, the Veteran stated that his hip pain 
came on gradually and that he became gradually aware of its 
presence.  He could not recall any specific injury or 
incident.

During the examination, the Veteran reported that he was able 
to perform all activities and that he had been employed for 
the past eight months as a maintenance worker.  On 
examination, the Veteran's extremities were normal.  No edema 
was noted in either lower extremity.  The Veteran's posture 
and gait were normal, and there was no sign of abnormal 
weightbearing.  The examiner noted that the appearance of the 
hip joint was normal, and that there was no ankylosis of the 
hip joint.  Range of motion testing revealed full motion of 
the right hip with no further limitation of right hip joint 
function by pain, fatigue, weakness, lack of endurance, or 
incoordination after repetitive use.  X-rays performed at 
that time revealed a normal right hip.  Based upon the 
examination, the examiner concluded that the Veteran did not 
exhibit any right hip pathology for which to render a 
diagnosis.

In January 2008, the Veteran sought private treatment from 
Dr. Nancy Slater for complaints of right hip pain and low 
back pain.  The Veteran stated that his symptoms had been 
present for two to three years, and described his symptoms as 
being intermittent with occasional radiation into his right 
foot.  No opinion was rendered which related the Veteran's 
right hip pain to an in-service injury, illness, disease, or 
exposure to depleted uranium.

Lumbar spine x-rays taken in February 2009 revealed mild disk 
narrowing at L3-4 and L4-5, mild disk narrowing at the 
thoracolumbar junction, and degenerative changes at the 
sacroiliac joints.  Once again, no opinion was rendered as to 
the etiology of the Veteran's right hip symptoms.

At the Veteran's April 2009 Travel Board hearing, the Veteran 
reported ongoing right hip pain which had worsened over time 
and had also moved into his left hip.  The Veteran stated 
that his right hip pain was constant, and that he treated his 
pain with over-the-counter medications such as Excedrin and 
aspirin.  He related that he had not received any medical 
treatment since February 2009, and admitted that no treating 
physician had offered a specific diagnosis or etiology of his 
right hip symptoms.  The Veteran suggested, however, that his 
right hip symptoms may have been referred from his non-
service connected low back disorder.  Alternatively, the 
Veteran asserted that his right hip pain was related to 
exposure to depleted uranium during service.  According to 
the Veteran, this exposure occurred while attempting to 
salvage a tank which had exploded.

Based upon the evidence in the claims file, the Board finds 
that the Veteran is not entitled to service connection for a 
right hip disorder.  Service treatment records document the 
initial onset of right hip pain in approximately February 
2005, during the Veteran's service in Iraq.  The records, 
however, do not document a diagnosis for the Veteran's 
reported right hip symptoms, nor do they relate such symptoms 
to in-service injury, illness, disease, or exposure to 
depleted uranium.  The Veteran's December 2005 VA examination 
did not reveal any abnormalities of the right hip, and the 
examiner determined that no right hip pathology existed for 
which to render a right hip diagnosis.  Private post-service 
treatment records of Dr. Slater similarly do not provide a 
specific right hip diagnosis, nor do they offer an opinion as 
to the etiology of the Veteran's right hip symptoms.

The Board is mindful of the Veteran's contention that his 
reported right hip symptoms are referred pain from a low back 
disorder demonstrated by the February 2009 lumbar spine x-
rays.  Nonetheless, the evidence of record does not 
demonstrate that the pathology of the Veteran's symptoms 
originates from a right hip disorder, as claimed by the 
Veteran in this appeal.  Moreover, the Veteran has not been 
previously service connected for a low back disorder.  As 
such, service connection for the Veteran's claimed right hip 
disability may not be granted on a secondary basis pursuant 
to 38 C.F.R. § 3.310(a) in this case, even assuming that such 
a grant was warranted by the evidence of record.  To the 
extent that the Veteran seeks service connection for a low 
back disorder, he is invited to file a claim with VA in that 
regard.

Further, although the Veteran has complained of pain in his 
right hip, the medical evidence does not show that any 
treating physician or the VA examiner has noted any objective 
indications of chronic disability concerning his right hip.  
The December 2005 VA examination report does not reflect any 
abnormalities with regard to the Veteran's right hip.  Range 
of motion of the right hip was full.  The Veteran stated that 
he was employed and was able to perform all activities.  
Thus, service connection for disabilities involving those 
joints is also not available under the provisions of 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for a right hip 
disorder, and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
a claim for service connection for a right hip disorder in a 
December 2005 notification letter.  Any deficiencies of 
notification that a disability rating and an effective date 
for the award of benefits are assigned in cases where service 
connection is warranted are not prejudicial, as the Veteran's 
claim is being denied.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).
In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service treatment records and 
identified private treatment records have been obtained.  
Additionally, he was afforded a VA examination in December 
2005.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for a right hip disorder, is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


